In re: State of Louisiana applying for writ of certiorari.
Writ granted. See order.
The petition of relator in the above numbered and entitled cause having been duly considered,
It is ordered, that the Honorable Enos C. McClendon,. Jr., Judge of the 26th Judicial District Court, Parish of Webster, recall and dismiss his ruling allowing the named defendants to remain in the spectator sec*236tion of the Courtroom and that these defendants be ordered to take their place alongside their counsel inside the rail in the Courtroom.
It is further ordered, that in the event the respondent judge fails to comply with the aforesaid order on or before February 2, 1970, that a writ of certiorari issue herein directing the respondent judge to transmit to the Supreme Court of Louisiana the record in duplicate or a certified copy of the record in duplicate in this proceeding and that said judge show cause in this Court on April 2, 1970, why the petition of relator should not be granted.